Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 15 April 2020 have been accepted by Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nate Sunwoo (Reg. No. 77,331) on 22 May 2021.
The application has been amended as follows: 

1-20. (canceled)

21. (Currently Amended) A computer-implemented system for intelligent generation of purchase orders, the system comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions for: 
receiving event data in a first format from one or more machines reading one or more products from an inbound zone;
converting the received event data to a second format;
generating, based on the converted event data, supplier statistics data comprising a fulfillment ratio between a quantity of received products of the one or more products in a saleable condition and a quantity of ordered products of the one or more products for the one or more suppliers;  
receiving one or more demand forecast quantities of the one or more products; 
receiving current product inventory levels of the one or more products; 
determining preliminary order quantities for the one or more products based on the one or more demand forecast quantities; 
constraining the preliminary order quantities to obtain recommended order quantities based at least on the current product inventory levels and the supplier statistics data, wherein constraining the preliminary order quantities comprises dividing the preliminary order quantities by the fulfillment ratio for the one or more products or a subset of the one or more products; and 
generating purchase orders for the one or more products based on the recommended order quantities.

22-25. (Cancelled).



27. (Original) The computer-implemented system of claim 21, wherein determining the preliminary order quantities comprises obtaining a period of time for which the preliminary order quantities is intended to last.

28. (Original)The computer-implemented system of claim 27, wherein determining the preliminary order quantities further comprises extending the period of time by a predetermined amount to cover an additional period of time.

29. (Original)The computer-implemented system of claim 21, wherein the instructions further comprise receiving one or more product supply parameters for the one or more products, and wherein determining the preliminary order quantities is further based on the product supply parameters.

30. (Original) The computer-implemented system of claim 21, wherein determining the preliminary order quantities comprises adjusting the preliminary order quantities by a predetermined multiplier based on one or more categories associated with the one or more products.


receiving, by one or more processors, event data in a first format from one or more machines reading one or more products from an inbound zone;
converting, by the one or more processors, the received event data to a second format;
generating, by the one or more processors and based on the converted event data, supplier statistics data comprising a fulfillment ratio between a quantity of received products of the one or more products in a saleable condition and a quantity of ordered products of the one or more products for the one or more suppliers;  
receiving, by the one or more processors, one or more demand forecast quantities of the one or more products; 
receiving, by the one or more processors, current product inventory levels of the one or more products; 
determining, by the one or more processors, preliminary order quantities for the one or more products based on the one or more demand forecast quantities; 
constraining, by the one or more processors, the preliminary order quantities to obtain recommended order quantities based at least on the current product inventory levels and the supplier statistics data, wherein constraining the preliminary order quantities comprises dividing the preliminary order quantities by the fulfillment ratio for the one or more products or a subset of the one or more products; and 
generating, by the one or more processors, purchase orders for the one or more products based on the recommended order quantities.

32-34. (Cancelled).

35. (Original) The computer-implemented method of claim 31, wherein determining the preliminary order quantities comprises adjusting the demand forecast quantities based on a predetermined ratio configured to balance a risk of overstocking or understocking the products.

36. (Original) The computer-implemented method of claim 31, wherein determining the preliminary order quantities comprises obtaining a period of time the preliminary order quantities is intended to last.

37. (Original) The computer-implemented method of claim 36, wherein determining the preliminary order quantities further comprises extending the period of time by a predetermined amount to cover an additional period of time.

38. (Original) The computer-implemented method of claim 31, further including receiving one or more product supply parameters for the one or more products, and wherein determining the preliminary order quantities is further based on the product supply parameters.

39. (Original) The computer-implemented method of claim 31, wherein determining the preliminary order quantities comprises adjusting the preliminary order quantities by a 

40. (Cancelled).
Reasons for Allowance
Claims 21, 26-31 and 35-39 are allowed as amended/presented above, and claims 1-20, 22-25, 32-34 and 40 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2018/0315008 A1 to Koudal et al. (“Koudal”) teaches and discloses “optimum order quantity (OOQ) of the material or component using received data is dynamically determined in real-time.  An optimum proposed fulfillment timing for filling open purchase orders of the material or component using the received data is determined.  The OOQ and optimum proposed fulfillment timing are rendered to a supply chain owner/materials manager at a graphical electronic display.  The OOQ and the optimized proposed fulfillment timing are re-determined as additional data is received and by utilizing the new order quantity” and “Referring now to FIG. 4, one example of determining OOQ and optimal inventory entitlement is described.  It will be appreciated that this is one example approach and that other examples are possible. Steps 402, 404, 406, 408, and 410 gather information that is used in determining an initial optimal order quality (OOQ).  At step 402, the demand for a part number is obtained.  The demand may be expressed as the number of units of the part needed per unit time. At step 404, the logistics cost per order are determined for each order.  The logistics costs may include the weight, volume, taxes, and duties associated with a product order.  Other examples of logistics costs are possible. At step 406, the process costs per order are obtained.  For example, the set-up cost for an order is obtained.  Other examples of process cost are possible. At step 408, capital costs per part are obtained.  This may be expressed as a percentage of inventory investment. At step 410, the warehousing and handling costs per part are obtained.  In examples, this factor may include the rent, utilities, shrinkage, damage, theft, insurances, depreciation, scrap value, and taxes.  Other examples are possible.  At step 412, an initial OOQ is determined.  As known to those skilled in the art, an equation may be used to determine the initial OOQ, considering all the inputs to determine the OOQ.  In examples, different weights may be assigned to the different factors. At step 414, production and warehousing constraints are obtained.  For example, space constraints and batch size constraints are obtained. At step 416, supplier constraints are obtained.  These include lot size constraints or constraints in the purchase agreement. At step 418, the initial OOQ is adjusted to obtain the OOQ.  The ajustment is made by applying the constraints at steps 414 and 416.  For example, a supplier may only be able to manufacture a certain number of parts over a given time period, and this factor may require an adjustment to the initial OOQ.  In another example, a supplier may insist on a minimum order quantity based on a lot size it is economical for the supplier to make. At step 420, a safety stock number is obtained.  At step 422, optimal inventory entitlement is obtained.  For example, cycle inventory may be determined as described above and added to the safety stock number.” (Koudal: Abstract, ¶¶ 0054-0064 and Fig. 4).

However, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 21 and 31:
Claim 21 (and similarly claim 31) discloses:
A computer-implemented system for intelligent generation of purchase orders, the system comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions for: 
receiving event data in a first format from one or more machines reading one or more products from an inbound zone;
converting the received event data to a second format;
generating, based on the converted event data, supplier statistics data comprising a fulfillment ratio between a quantity of received products of the one or more products in a saleable condition and a quantity of ordered products of the one or more products for the one or more suppliers;  
receiving one or more demand forecast quantities of the one or more products; 
receiving current product inventory levels of the one or more products; 
determining preliminary order quantities for the one or more products based on the one or more demand forecast quantities; 
constraining the preliminary order quantities to obtain recommended order quantities based at least on the current product inventory levels and the supplier statistics data, wherein constraining the preliminary order quantities comprises dividing the preliminary order quantities by the fulfillment ratio for the one or more products or a subset of the one or more products; and 
generating purchase orders for the one or more products based on the recommended order quantities.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 26-30 and 35-39 each depend from one of allowable claims 21 and 31, and therefore claims 26-30 and 35-39 are allowable for reasons consistent with those identified with respect to claims 21 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.